—Appeal from a judgment of Onondaga County Court (Walsh, J.), entered August 8, 2001, convicting defendant after a jury trial of, inter alia, robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of robbery in the first degree (Penal Law § 160.15 [1]) and assault in the first degree (§ 120.10 [4]). We reject the contention of defendant that County Court erred in not suppressing his written statements on the ground that those statements were elicited in violation of his Miranda rights and were involuntarily made. The suppression court’s assessment of credibility is entitled to great weight (see People v Prochilo, 41 NY2d 759, 761; People v Moore, 295 AD2d 969), and that determination should not be disturbed *1023unless clearly erroneous (see Moore, 295 AD2d at 969; People v Holmes, 284 AD2d 984, lv denied 96 NY2d 919). Here, the suppression hearing testimony of the interrogating police officer establishes that those statements were preceded by Miranda warnings and that, prior to being given the warnings, defendant was not in custody. In addition, the People established that the circumstances surrounding defendant’s interrogation did not constitute such a coercive and intimidating environment that defendant’s will was overborne (see generally People v Anderson, 42 NY2d 35, 37-41; People v Mitchell, 289 AD2d 776, 778-779, lv denied 98 NY2d 653).
Defendant’s challenge to the court’s charge on voluntariness is unpreserved for our review and, in any event, is lacking in merit. The court properly denied defendant’s Batson challenge (see Batson v Kentucky, 476 US 79) to the prosecutor’s exercise of a peremptory strike against a single African-American prospective juror. The record establishes that the prospective juror made some statements and exhibited a demeanor that called into question her ability to serve as an impartial juror. The court thus properly concluded that the prosecutor’s explanation for the strike was race-neutral (see People v Cuthrell, 284 AD2d 982; People v Sell, 283 AD2d 920, 921, lv denied 96 NY2d 867; People v Hinds, 270 AD2d 891, lv denied 95 NY2d 964).
The court did not abuse its discretion in denying defendant’s request for a substitution of counsel in the absence of a showing of good cause for the substitution (see People v Sides, 75 NY2d 822, 824; People v Youngblood, 294 AD2d 954, 955, lv denied 98 NY2d 704; People v Johnson, 292 AD2d 871, lv denied 98 NY2d 652; People v Burgos, 291 AD2d 904, lv denied 97 NY2d 751). The sentence is not unduly harsh or severe. Present — Pigott, Jr., P.J., Pine, Wisner, Kehoe and Gorski, JJ.